377 F.3d 1105
Maria V. ALTMANN, an individual, Plaintiff — Appellee,v.REPUBLIC OF AUSTRIA, a foreign state; Austria Gallery, an agency of the Republic of Austria, Defendants — Appellants.
No. 01-56003.
No. 01-56398.
United States Court of Appeals, Ninth Circuit.
July 28, 2004.

1
E. Randol Schoenberg, Burris & Schoenberg, LLP, Los Angeles, CA, for Plaintiff-Appellee.


2
Scott P. Cooper, Proskauer Rose LLP, Los Angeles, CA, for Defendants-Appellants.


3
Michael J. Bostrom, Morrison & Foerster LLP, Los Angeles, CA, Douglas Hallward-Driemeier, Department of Justice, Washington, DC, for Amicus.


4
On Remand from the United States Supreme Court.


5
Before: WARDLAW, W. FLETCHER, Circuit Judges, and WHYTE, District Judge.

ORDER

6
We hereby recall our July 13, 2004 mandate. We deny Appellants' Motion for Leave to Submit Supplemental Briefing on Remand from the Supreme Court and remand this case to the district court for further proceedings consistent with the decision of the United States Supreme Court in Republic of Austria v. Altmann, ___ U.S. ___, 124 S.Ct. 2240, 159 L.Ed.2d 1 (2004).


7
IT IS SO ORDERED.